{¶ 14} I agree that the trial court has no authority to impose post-release control and that such a decision is left to the parole board. However, that is not what the trial court said at the sentencing hearing, nor is it what its sentencing entry indicates. That entry says, "The Court notifies the Defendant that . . . a post-release control period . . . will be imposed by the Parol [sic] Board." While one might argue that the parole board's statutory authority is "self-executing," i.e. they may choose to ignore the court's improper mandate, I believe we should remand the matter to the trial court for imposition of a sentence that complies with the law.